ORDER
The records in the office of the Clerk of The Supreme Court show that, on April 17,1964, Joseph Wallace Little was admitted and enrolled as a member of the Bar of this State.
In a letter addressed to the Chief Justice of the South Carolina Supreme Court, dated February 15, 1982, Joseph Wallace Little submitted his resignation from the South Carolina Bar. Joseph Wallace Little’s letter is made a part of this Order.
IT IS, THEREFORE, ORDERED that the resignation of Joseph Wallace Little be accepted. He shall forthwith, within five days, deliver to the Clerk of The Supreme Court his license to practice law in this State, and his name shall be stricken from the roll of attorneys.
February 15, 1982
The Honorable Chief Justice South Carolina Supreme Court The Capitol Columbia, S. C. 29211
Re: Resignation from the Bar
Dear Mr. Chief Justice:
It is with regret and sadness that I herewith resign from the South Carolina Bar.
This action is taken for the simple reason that I have been unable to work out what appears to me to be a practicable way to meet the Mandatory Continuing Legal Education requirements of the Bar. I attempted to work out alternatives with Mr. DuRant and Mr. Hollis, but to no avail.
I had personally decided to continue to pay my annual fees to the Bar even though I would be “suspended” under the MCLE grounds under the assumption that I would qualify myself if I ever decided to return to active practice in South Carolina. In the meantime, Mr. DuRant has informed me that it would not seem appropriate to accept fees from me *501under those circumstances. Thus, I am left with no reasonable choice.
In closing, may I say that this outcome is of doubtful benefit to the South Carolina Bar. While not gainsaving the need for MCLE, I am sorry that there is not some relief valve for people such as myself who have no objections to being placed in some sort of inactive status with the understanding that return to active status would entail meeting all current requirements.
Yours sincerely,
/s/ Joseph W. Little Joseph W. Little Professor of Law
aa
cc: Robert N. DuRant